Detailed Action
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Notice to Applicant
The following is a Final Office action to Application Serial Number 16/942,226, filed on July 29, 2020.  In response to Examiner’s Office Action of February 14, 2022, Applicant, on May 12, 2022, amended claims 1, 5, 6, 9, 13- 15, and 17; and claims 4, 12, 20 have been cancelled.   Claims 1-3, 5-11, and 13-19 are pending in this application and have been rejected below. 

Response to Amendment
Applicant’s amendments are acknowledged.
Claim objections have been withdrawn.
Regarding the 35. U.S.C. § 101 rejection, Applicant’s arguments have been
considered but are insufficient to overcome the rejection. Please refer to the 35 U.S.C.§ 101 rejection for further explanation and rationale. 
The 35 U.S.C. § 103 rejections are hereby amended pursuant to applicants amendments and updated 35 U.S.C. § 103 rejections have been applied to amended claims. Please refer to the § 103 rejection for further explanation and rationale.
Response to Arguments
Applicant’s arguments filed May 12, 2022 have been fully considered but they are not persuasive and/or are moot in view of the revised rejections.  Applicant’s arguments will be addressed herein below in the order in which they appear in the response filed May 12, 2022.
On page 11-12 of the Remarks regarding 35 U.S.C. § 101, Applicant states the claims requires training the model using information derived in the "detecting," "deriving", and "generating" steps. Thus, the claim does more than recite an abstract idea, but improves the training and use of a machine learning model. Further Applicant states, Examiner did not apply MPEP.2106.05(f) appropriately.  In response, Examiner respectfully disagrees, There is a distinct difference between training machine learning vs. training a model.  It is noted that the features upon which applicant relies (i.e., training machine learning) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Claim 17, references the use of the machine learning and Claim 1 and Claim 9 does not recite “machine learning” in the claim language. Applicant recites details of data inputted into a model ( an identifier of an outcome recurring expense subgroup of a plurality of outcome recurring expense groups, personal attributes common to the open recurring expense sequences, and an outcome indicating whether outcome expense sequences of the outcome recurring expense subgroup were successfully extended) Applicant has not stated how the machine learning model is trained and/or improved. The use of See MPEP 2106.05(f) – Mere Instructions to Apply an Exception – “Thus, for example, claims that amount to nothing more than an instruction to apply the abstract idea using a generic computer do not render an abstract idea eligible.” Alice Corp., 134 S. Ct. at 235 was correctly applied given the details of the “training a model” are inputting data using a computer.  
On page 13-14 of the Remarks regarding 35 U.S.C. § 103, Applicant states the cited combination of references, considered together as a whole, does not disclose, "selecting, using the plurality of scores for the plurality of recurring expense subgroups, a first recurring expense subgroup to attempt an extension of the open recurring expense sequences of the first recurring expense subgroup," as required by the independent claims. In response, Examiner respectfully disagrees. Vadakattu discloses in Par. 80 –“ the precision improvement module may apply the prediction model(s) to many subscribers. Depending on the number of subscribers analyzed, this may generate a set of subscribers likely to churn, but that set may be too large to feasibly address (e.g., due to constraints such as logistics, costs, or time constraints). As such, the prediction ranking module 260 ranks the target subscribers to generate a ranked list from which the analyst may work” which shows a ranked list of subscribers to target a renewal. For further clarity Vadakattu Par. 85 discloses ” At operation 650, the method 600 includes receiving target data for a target subscriber, the target data including each attribute in the subset of attributes. At operation 660, the method 600 includes applying the target data to the decision tree, thereby generating a churn prediction for the target subscriber. At operation 670, the method includes identifying the target subscriber as a churn prediction.”
On page 15-16 of the Remarks regarding 35 U.S.C. § 103, Applicant states the cited combination of references considered together as a whole does not disclose, "generating, using the trained model, a plurality of scores for the plurality of recurring expense subgroups each indicating a probability that the open recurring expense sequences of the respective recurring expense subgroup are extendible beyond the current period,".  In response, Applicant’s remarks under 35 U.S.C. § 103 have been fully considered.  However, upon further consideration, Applicant has made amendments, and the new amendments necessitate a revised rejection.  Please refer to 35 U.S.C. § 103 rejection for further explanation and rationale regarding the disclosure in light of the amendments. 
On page 17-19 of the Remarks regarding 35 U.S.C. § 103, Applicant states the Examiner failed to properly evaluate the differences among the cited art considered as a whole and the claimed invention considered as a whole, as required by KSR International Co. v. Teleflex Inc., 550 U.S. 398, 127 S. Ct. 1727, 82 USPQ.2d 1385, 1395-97 (2007). Hence, the Examiner failed to state a prima facie obviousness rejection, and the rejection should be withdrawn.  In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, the cited references are directed to churn analysis and consumer behavior analytics.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 5, 6, 9, 13- 15, and 17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claims 1-3 & 5-8, and 15-19 are directed to a method for predicting subscription renewal and Claims 9-11 &13-14 are directed to a system for predicting subscription renewal.
Claim 1 and Claim 17 recites a method for predicting subscription renewal, and Claim 9 recites a system for predicting subscription renewal, which include detecting, in transactions of an initial plurality of users, a plurality of open recurring expense sequences each having a plurality of expense sequence attributes; deriving, using the plurality of expense sequence attributes of the plurality of open recurring expense sequences, a plurality of recurring expense groups each comprising a subset of the initial plurality of users; generating a first prediction that the open recurring expense sequences of a first recurring expense group of the plurality of recurring expense groups will terminate within a period of a current period; grouping, using personal attributes of the users in the first recurring expense group, the first recurring expense group into a plurality of recurring expense subgroups;  generating, using a trained model, a plurality of scores for the plurality of recurring expense subgroups each indicating a probability that the open recurring expense sequences of the respective recurring expense subgroup are extendible beyond the current period; and selecting, using the plurality of scores for the plurality of recurring expense subgroups, a first recurring expense subgroup to attempt an extension of the open recurring expense sequences of the first recurring expense subgroup..  As drafted, this is, under its broadest reasonable interpretation, within the Abstract idea grouping of “Methods of Organizing Human Activity- sales activities; business relations.  The recitation of “system”, “memory”, “computer processor”, “repository”, “graphical user interface” and “subscription renewal engine” does not take claims out of the certain methods of organizing human activity grouping.  Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. The claims primarily recite the additional element of using computer components to perform each step. The “system”, “memory”, “computer processor”, “repository” “graphical user interface” and “subscription renewal engine” is recited at a high-level of generality, such that it amounts no more than mere instructions to apply the exception using a computer component. See MPEP 2106.05(f).  Claim 17 recites “ send(ing), to the user and via the GUI, a predicted sequence termination message …”; receiving, …, the predicted sequence termination message; and displaying, in an element within the GUI …, the predicted sequence termination message” are considered to be insignificant extra-solution activities of collecting and delivering data; see MPEP 2106.05(g).  
Furthermore, the claim 1, claim 9 and claim 17 recite “training a model” or using one or more machine learning techniques. The specification discloses the machine learning at a high-level of generality, providing examples of different techniques that may be applied. The general use of machine learning does not provide a meaningful limitation to transform the abstract idea into a practical application. Therefore, currently, the machine learning processing is solely used a tool to perform the instructions of the abstract idea.
Accordingly, the additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claims also fail to recite any improvements to another technology or technical field, improvements to the functioning of the computer itself, use of a particular machine, effecting a transformation or reduction of a particular article to a different state or thing, and/or an additional element applies or uses the judicial  exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.  See 84 Fed. Reg. 55.  In particular, there is a lack of improvement to a computer or technical field in forecasting. 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of “system”, “memory”, “computer processor”, “repository” “graphical user interface” and “subscription renewal engine”  is insufficient to amount to significantly more. (See MPEP 2106.05(f) – Mere Instructions to Apply an Exception – “Thus, for example, claims that amount to nothing more than an instruction to apply the abstract idea using a generic computer do not render an abstract idea eligible.” Alice Corp., 134 S. Ct. at 235). Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. 
The claim fails to recite any improvements to another technology or technical field, improvements to the functioning of the computer itself, use of a particular machine, effecting a transformation or reduction of a particular article to a different state or thing, adding unconventional steps that confine the claim to a particular useful application, and/or meaningful limitations beyond generally linking the use of an abstract idea to a particular environment.  See 84 Fed. Reg. 55. Viewed individually or as a whole, these additional claim element(s) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself.   With regards to receiving and storing data and step 2B, it is M2106.05(d)- Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015). Regarding Step 2B, claim 17 (Claim 1 and claim 9 does not recite machine learning) recites using one or more machine learning techniques. The specification discloses the machine learning at a high-level of generality, providing examples of different techniques that may be applied. The general use of machine learning does not provide a meaningful limitation to transform the abstract idea into a practical application. Therefore, currently, the “training a model” is solely used a tool to perform the instructions of the abstract idea. Accordingly, the additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
Examiner concludes that the additional elements in combination fail to amount to significantly more than the abstract idea based on findings that each element merely performs the same function(s) in combination as each element performs separately. The claim is not patent eligible. Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.
Dependent Claims 2-3, 5-8, 10-11, 13-16 and 18-19 recite recommending, to the first recurring expense subgroup, a number of periods in the extension of the open recurring expense sequences of the first recurring expense subgroup; identifying a second recurring expense group of the plurality of recurring expense groups corresponding to second expense sequence attributes matching the first expense sequence attributes, wherein the second recurring expense group corresponds to a terminated recurring expense sequence; training the trained model using historical records each comprising an identifier of a recurring expense subgroup, personal attributes common to the recurring expense subgroup, and an outcome indicating whether the recurring expense sequences of the recurring expense sequence subgroup were successfully extended; identifying, in the historical records, a second recurring expense subgroup with a successful outcome, wherein the second recurring expense subgroup corresponds to second shared expense sequence attributes comprising a second vendor ID of a second vendor in a same industry as the first vendor, and recommending, to the first recurring expense subgroup, the second vendor as an alternative to the first vendor; identifying, in the historical records, one or more successful users each comprised by one or more recurring expense subgroups with a successful outcome, wherein generating the plurality of scores for the plurality of recurring expense subgroups is further based on a proportion of successful users in the respective recurring expense subgroup; sending, to the users of the first recurring expense group, a predicted sequence termination message comprising the first prediction and an invitation for the respective user to receive a subgroup contact list comprising contact information of the users in the first recurring expense subgroup; and generating a modified first recurring expense subgroup by removing, from the first recurring expense subgroup, users who reject the invitation; generating a modified plurality of users by removing the users of the modified first recurring expense subgroup from the initial plurality of users; detecting, in transactions of the modified plurality of users, a modified plurality of open recurring expense sequences each having a plurality of expense sequence attributes; deriving, using the plurality of expense sequence attributes of the modified plurality of open recurring expense sequences, a modified plurality of recurring expense groups; and generating a second prediction that the open recurring expense sequences of a second recurring expense group of the plurality of recurring expense groups will terminate within a period of a current period; sending, to the users of the first recurring expense group, a predicted sequence termination message comprising the first prediction and an invitation for the respective user to receive a subgroup contact list comprising contact information of the users in the first recurring expense subgroup, and generate a modified first recurring expense subgroup by removing, from the first recurring expense subgroup, users who reject the invitation; generate a modified plurality of users by removing the users of the modified first recurring expense subgroup from the initial plurality of users, detect, in transactions of the modified plurality of users, a modified plurality of open recurring expense sequences each having a plurality of expense sequence attributes, derive, using the plurality of expense sequence attributes of the modified plurality of open recurring expense sequences, a modified plurality of recurring expense groups, and generate a second prediction that the open recurring expense sequences of a second recurring expense group of the plurality of recurring expense groups will terminate within a period of a current period; and further narrowing the abstract idea. These recited limitations in the dependent claims are mere instructions for applying the abstract idea on a computerized system which are operating such that they do not amount to significantly more than the above-identified judicial exceptions in Claims 1, 9 and 17. Regarding Claim 15 and Claim 16 and the additional element of subscription renewal engine, it is M2106.05(d)- Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3,6-7, 9-11, 14-15 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Vadakattu et al., US Publication No. 20170004513 A1, [hereinafter Vadakattu], in view of Doherty, US Publication No. 20200273050 A1, [hereinafter Doherty].
Regarding Claim 1,  
Vadakattu teaches
A method comprising: detecting, in transactions of an initial plurality of users, a plurality of open recurring expense sequences each having a plurality of expense sequence attributes; (Vadakattu- Par. 27-“ In analyzing and predicting churn for subscription users, some of the examples described herein analyze sellers in an online marketplace. For ease of understanding, presume the sellers are “monthly” subscribers (e.g., their enrollment is ongoing, but may be paid monthly, or they may cancel at any time, and only may be out a single month's subscription fee). As such, the subscribers may be divided into two classes each month: those that cancel their subscriptions, or “churn,” during that month (referred to herein as “churns”) and those that continue to maintain their active subscriptions (referred to herein as “survivors”).”; Par. 28-31-“ In the example embodiment, the attribute collection module 210 identifies user data associated with the subscription users 106 occurring in an online environment, such as the online services offered by the networked system 102. In some embodiments, the online environment is an online marketplace such as the publication system 142 or a third party marketplace supported by an external site 130. Online sellers 106 generate user data over time and through use of the networked system 102 such as transactional data (e.g., data about their published listings, sales, revenue, inventory, and so forth) and site activity (e.g., web pages visited, number of logins, length of subscription, and so forth). This user data may be referred to herein, and collectively, as “attribute data” or “feature data” of the subscription seller(s) 106. In some contexts, this attribute data may be “historical data” associated with a set of sellers that is used for model training (e.g., the input data used to train a prediction model). In other contexts, this attribute data may be “target user data” associated with a particular seller for which a churn prediction is computed (e.g., an application of the prediction model to the particular seller). The attribute collection module 210 collects the user data of the subscription users (e.g., sellers), both for model training purposes and for model application purposes. In some embodiments, the attribute collection module 210 may retrieve data from the databases 126 of the networked system 102 (e.g., data as generated by the publication systems 142 and payment systems 144). In other embodiments, the attribute collection module 210 may retrieve or receive data from the third party publication system 130, or the client devices 110. The attribute collection module 210 provides this attribute data to the feature engineering module 220.”)
deriving, using the plurality of expense sequence attributes of the plurality of open recurring expense sequences, a plurality of recurring expense groups each comprising a subset of the initial plurality of users; (Vadakattu- Par. 31-“ The feature engineering module 220 prepares the historical data prior to use in training the prediction model. The historical data processed by the feature engineering module 220 may be grouped into several classes of attributes (e.g., attributes of subscription sellers, in this example): (1) customer demographic information (e.g., seller's country of residence, seller's segment, and so forth); (2) subscription details (e.g., subscription service level, subscription contract period, and so forth);Par. 82-“ Further, an attribute aggregator or pre-processor may query a large set of data to, for example, generate a subset of attribute data for a set of subscribers (e.g., only 30 pre-selected attributes), or a subset of subscribers' data (e.g., only newer subscribers), or a particular time period of subscribers' data (e.g., the last 1 year of data). As such, this pre-processing may improve the performance of the churn prediction engine 150 by, for example, clearing away extraneous data, or data that is not used by these systems and methods.”)
grouping, using personal attributes of the users in the first recurring expense group, the first recurring expense group into a plurality of recurring expense subgroups; (Vadakattu - Par. 31-57-“ The feature engineering module 220 prepares the historical data prior to use in training the prediction model. The historical data processed by the feature engineering module 220 may be grouped into several classes of attributes (e.g., attributes of subscription sellers, in this example): (1) customer demographic information (e.g., seller's country of residence, seller's segment, and so forth); (2) subscription details (e.g., subscription service level, subscription contract period, and so forth); (3) event data (e.g., listings data, gross merchandise value (GMV), activity data such as quantity sold, revenue data, and so forth); (4) domain specific data (e.g., seller feedback rating, number of returns, number of repeat customers, and so forth); and (5) behavioral data (e.g., number of page visits, number of logins, and so forth). In some embodiments, the attributes may include one or more of the following: [0055] Monthlyoryearly Subscription [0056] StoreLevel [0057] Category”)
training a model using historical records,... wherein training generates a trained model, (Vadakattu Par. 29-“ Online sellers 106 generate user data over time and through use of the networked system 102 such as transactional data (e.g., data about their published listings, sales, revenue, inventory, and so forth) and site activity (e.g., web pages visited, number of logins, length of subscription, and so forth). This user data may be referred to herein, and collectively, as “attribute data” or “feature data” of the subscription seller(s) 106. In some contexts, this attribute data may be “historical data” associated with a set of sellers that is used for model training (e.g., the input data used to train a prediction model). In other contexts, this attribute data may be “target user data” associated with a particular seller for which a churn prediction is computed (e.g., an application of the prediction model to the particular seller).”; Par. 31-“ The feature engineering module 220 prepares the historical data prior to use in training the prediction model. The historical data processed by the feature engineering module 220 may be grouped into several classes of attributes (e.g., attributes of subscription sellers,”)
and selecting, using the plurality of scores for the plurality of recurring expense subgroups, ... (Vadakattu – Par. 75-77- “Once the prediction model(s) are generated by the model training module 230, as optionally coordinated by the precision improvement module 240, the churn prediction module 250 applies the prediction model(s) to one or more “target subscribers” (e.g., subscribers whose future subscription data is not yet known). ... The churn prediction module 250 may also track the path through the decision tree, thereby identifying the results of each decision point at each node. The churn prediction module 250 may provide this data to an analyst (e.g., through a graphical user interface), thereby enabling the analyst to study the results of each step and possibly pinpoint influential data as to why the target user is likely to churn. Further, the churn prediction module 250 may also track the resultant target values for the target subscriber at each node.”; Par. 79-“ Analysts may study the results generated for the target subscriber by the prediction model(s) and, for those predicted as churns, the analysts may approach the subscribers and attempt to mitigate some of the factors causing the subscriber to be likely to churn.”; Par. 80-82-“ Further, the precision improvement module may apply the prediction model(s) to many subscribers. Depending on the number of subscribers analyzed, this may generate a set of subscribers likely to churn, but that set may be too large to feasibly address (e.g., due to constraints such as logistics, costs, or time constraints). As such, the prediction ranking module 260 ranks the target subscribers to generate a ranked list from which the analyst may work.”; Par. 85)
Vadakattu teaches churn prediction in Par. 27 and the following feature is expounded upon by Doherty:
generating a first prediction that the open recurring expense sequences of a first recurring expense group of the plurality of recurring expense groups will terminate within a period of a current period; (DohertyPar.33;  Par. 38-“ In some implementations, a second query engine 208 accesses transaction data 212 (e.g., such as the transaction data 118 of FIG. 1A but including post renewal period transactions) to identify customer churn outcomes 214. The second query engine 208, for example, may analyze transactional outcomes to determine whether each customer of a set of customers (e.g., the customers of a subject provider as of the pre-renewal period) remained with the subject provider or churned to a new provider (or otherwise failed to renew). Thus, the customer churn outcomes 214 may include at least two outcomes (e.g., remained a customer, did not remain a customer), although the customer churn outcomes 214 may include additional information for refined analysis of outcomes (e.g., remained a customer and renewed the subscription, remained a customer and modified the subscription, became a customer of another provider of the transactional platform, is no longer a customer of a provider of the transactional platform). The customer churn outcomes 214 may be used by both the model validation engine 204 and the response validation engine 206.”; Par. 54)
training a model using historical records, ‘the historical records each comprising: an identifier of an outcome recurring expense subgroup of a plurality of outcome recurring expense groups, personal attributes common to the open recurring expense sequences, and an outcome indicating whether outcome expense sequences of the outcome recurring expense subgroup were successfully extended,’ wherein training generates a trained model (Doherty Par. 52-“In some implementations, the subscription product management system 302 includes a response validation engine 334 for validating whether one or more interventions recommended by the response recommendation engine 332 were successful in avoiding churn among the subscribers 308 identified by the churn risk analysis engine 326. The response validation engine 334, for example, may perform a portion of the operations of the process 200 (e.g., operations of the response validation engine 206). The response validation engine 334 may analyze transaction data 348 to identify actual churn outcomes (e.g., whether or not a subscriber renewed a subscription )The response validation engine 334 may analyze interaction data 358 to identify whether interventions recommended by the response recommendation engine 332 were followed through by the subject provider 304 and/or brokers 306. In some embodiments, the interaction analysis engine 316 analyzes the interaction data 358 to identify churn within subscription holdings among the subscribers 308. The response validation engine 334 may generate validation metrics 360. The metrics may be presented to a user, such as a representative of one of the providers 304, via the GUI engine 328.”; Par. 53-“ Similarly, in some implementations, the subscription product management system 302 includes a model validation engine 330 for validating models used by the churn risk analysis engine 326 in prediction subscriber churn. The model validation engine 330, for example, may perform a portion of the operations of the process 200 (e.g., operations performed by the model validation engine 204). The model validation engine 330 may analyze prediction data 355 in view of actual outcomes evidenced by the transaction data 348. Metrics generated by the model validation engine 330 may be stored as validation metrics 360. The metrics may be presented to a user, such as a representative of one of the providers 304, via the GUI engine 328. In some implementations, the results generated by the model validation engine 330 can be used to update the training data and/or weighting factors used to train the churn risk analysis engine 326 in order to improve accuracy.”; Par. 54-“ he subscription product management system 302, in some implementations, includes a feature learning engine 324 for identifying features corresponding to churn outcomes. The feature learning engine 324, for example, may gather information such as subscriber characteristics from the subscriber data 340, product characteristics from the product data 338, and provider characteristics from the provider data 342 relevant to historic churn events (e.g., characteristics corresponding to a time of each historic churn event) for a number of subscribers 308 and/or former subscribers of the subscription product management system. The feature learning engine 324 may analyze the characteristics to identify patterns indicative of likelihood to churn. Further, the feature learning engine 324 may analyze claims data 354 to identify patterns in claims handling, survey data 346 to analyze patterns in survey responses and/or interaction data 358 to analyze patterns of provider-subscriber interactions to identify patterns indicative of likelihood to churn. The features may be individual or combined. For example, the feature learning engine 324 may identify that subscribers having both characteristic A and claims handling outcome B have a greater likelihood to churn. The features identified by the feature learning engine 324 may be used to create new prediction models for use by the churn risk analysis engine 326 in predicting subscriber churn.”; Par. 57);
generating, using a trained model, a plurality of scores for the plurality of recurring expense subgroups each indicating a probability that the open recurring expense sequences of the respective recurring expense subgroup are extendible beyond the current period; (Doherty- Par. 30-“In some implementations, a churn risk analysis engine 106 obtains the provider attributes 110, the customer attributes 114, and the relationship properties 120 and analyzes the information to determine a set of customer risk weightings 122 representing relative propensity for each customer to churn away from the subject provider. The churn risk analysis engine 106 may supply combinations of provider attributes 110, customer attributes 114, and relationship properties 120 as a set of model-specific relationship factors to each of one or more predictive models to calculate churn predictions. The predictive models may be based upon and/or use some of the predictive techniques of an extra-marital affairs prediction model and social exchange theory to analyze the model-specific relationship factors between the subject provider and each customer and to predict whether that set of factors are more or less likely to lead to customer churn. Each model may be implemented as a deep learning neural network. The churn predictions, for example, may be represented in the set of customer risk weightings 122 as a percentage likelihood or a value estimate along a scale (e.g., not likely, somewhat unlikely, neutral, somewhat likely, very likely).”; 
...a first recurring expense subgroup to attempt an extension of the open recurring expense sequences of the first recurring expense subgroup. (Doherty Par. 6-“ In one aspect, the systems and methods for predicting subscriber churn include one or more recommendations engines for recommending one or more interventions designed to avoid churn of those subscribers identified as being most likely to switch to a different subscription provider. The recommendations engine(s) may present one or more options to a user at a user interface for review. The interventions, in some examples, can include personal contact, such as telephone or email contact, from a subscription provider representative, a promotional offer or introduction of a promotional campaign for subscription renewal, a gift such as an item provided in the mail, and/or a promotional offer or introduction of a promotion campaign for subscription expansion to supply greater options, benefits, or services to the subscriber. In some embodiments, the recommendations engine(s) automatically launch an intervention such as a promotional campaign to entice those subscribers most likely to churn to stay”)
Vadakattu and Doherty are directed to churn analysis.  It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have improve upon model analysis of Vadakattu, as taught by Doherty, by utilizing machine learning churn data analysis with a reasonable expectation of success of arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make the modification to the teachings of Vadakattu with the motivation of reducing subscriber churn (Doherty Par.56).
Regarding Claim 2, Claim 10 and Claim 18,
Vadakattu in view of Doherty teach The method of claim 1, further comprising:…, The system of claim 9, wherein the subscription renewal engine is further configured to:…, and The method of claim 17, wherein the subscription renewal engine is further configured to:…
Vadakattu fails to teach the feature taught by Doherty:
recommending, to the first recurring expense subgroup, a number of periods in the extension of the open recurring expense sequences of the first recurring expense subgroup (Doherty Par. 48-“ The subscription product management system 302, in some implementations, includes an opportunity identification engine 318 for identifying subscription renewal opportunities among the subscribers 308. The opportunity identification engine 318, for example, may identify upcoming renewal periods and present a user (e.g., broker 306 or provider 304) within information on opportunities to renew and/or expand relationships with the subscribers 308. The opportunity identification engine 318, further, may identify expansion opportunities, for example, based upon information gleaned from the survey data 346.”).
Vadakattu and Doherty are directed to churn analysis.  It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have improve upon model analysis of Vadakattu, as taught by Doherty, by utilizing machine learning churn data analysis with a reasonable expectation of success of arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make the modification to the teachings of Vadakattu with the motivation of reducing subscriber churn (Doherty Par.56).
Regarding Claim 3, Claim 11 and Claim 19,
Vadakattu in view of Doherty teach The method of claim 1, further comprising:…, The system of claim 9, wherein the subscription renewal engine is further configured to:…, and The method of claim 17, wherein the subscription renewal engine is further configured to:…
wherein the first recurring expense group corresponds to first expense sequence attributes, and wherein generating the first prediction comprises: identifying a second recurring expense group of the plurality of recurring expense groups corresponding to second expense sequence attributes matching the first expense sequence attributes, (Vadakattu Par. 76-“ In the example embodiment, the churn prediction module 250 receives recent attribute data for the target subscriber. More specifically, because the prediction models operate based on a subset of attributes (e.g., the training attributes determined by the feature engineering module 220), the churn prediction module 250 receives recent data for the target subscriber for at least that particular subset of attributes. During application of the prediction model (e.g., the decision tree), the churn prediction module 250 traverses down the tree, starting from the root node. At each level of the descent, if the node is a non-leaf node, the churn prediction module 250 determines what attribute is associated with that node, computes or determines a target value for that attribute based on the target attribute data, compares the target value to the threshold value of the node, and makes a branching decision to one child or another. After the decision is made, the branch is taken, and the next node is investigated in similar fashion. This descent through the tree is taken until a leaf node is reached. The target subscriber is then categorized based on the leaf node at which the process has arrived, thereby generating a churn prediction for the target subscriber.”)
wherein the second recurring expense group corresponds to a terminated recurring expense sequence. (Vadakattu Par. 27-“ In analyzing and predicting churn for subscription users, some of the examples described herein analyze sellers in an online marketplace. For ease of understanding, presume the sellers are “monthly” subscribers (e.g., their enrollment is ongoing, but may be paid monthly, or they may cancel at any time, and only may be out a single month's subscription fee). As such, the subscribers may be divided into two classes each month: those that cancel their subscriptions, or “churn,” during that month (referred to herein as “churns”) and those that continue to maintain their active subscriptions (referred to herein as “survivors”).”).
Regarding Claim 4 Claim 12 and Claim 20 - Cancelled
Regarding Claim 6 and Claim 14,
Vadakattu in view of Doherty teach The method of claim 1, further comprising:…, and The system of claim 9…
identifying, in the historical records, one or more successful users each comprised by one or more recurring expense subgroups with a successful outcome, ... (Vadakattu Par. 27; Par. 29-“ Online sellers 106 generate user data over time and through use of the networked system 102 such as transactional data (e.g., data about their published listings, sales, revenue, inventory, and so forth) and site activity (e.g., web pages visited, number of logins, length of subscription, and so forth). This user data may be referred to herein, and collectively, as “attribute data” or “feature data” of the subscription seller(s) 106. In some contexts, this attribute data may be “historical data” associated with a set of sellers that is used for model training (e.g., the input data used to train a prediction model). In other contexts, this attribute data may be “target user data” associated with a particular seller for which a churn prediction is computed (e.g., an application of the prediction model to the particular seller).”; Par. 31-“ The feature engineering module 220 prepares the historical data prior to use in training the prediction model. The historical data processed by the feature engineering module 220 may be grouped into several classes of attributes (e.g., attributes of subscription sellers,”; Par. 76-78)
Vadakattu teaches survivor categorization in Par. 78 and the feature is expounded upon by Doherty:
wherein generating the plurality of scores for the plurality of recurring expense subgroups is further based on a proportion of successful users in the respective recurring expense subgroup. (Doherty Par.30-31-“ ...Each model may be implemented as a deep learning neural network. The churn predictions, for example, may be represented in the set of customer risk weightings 122 as a percentage likelihood or a value estimate along a scale (e.g., not likely, somewhat unlikely, neutral, somewhat likely, very likely). Turning to FIG. 1B, in some implementations, the customer risk weightings 122 can be determined by a churn prediction engine 124 that classifies the customer risk weightings 122 into at least a set of likely to churn customers 126 a and a set of unlikely to churn customers 126 b. The churn prediction engine 124 may apply one or more likelihood thresholds 130 for separating the customers by relative likelihood to churn. The thresholds 130 may represent values or percentiles. For example, the subject provider may want to focus on the top 10% most likely customers to churn, the top 20% most likely customers to churn, or the top 25% most likely customers to churn as the set of likely to churn customers 126 a. Conversely, the set of unlikely to churn customers 126 b may include the 10% least likely customers to churn, the 20% least likely customers to churn, or the 25% least likely customers to churn. The likelihood thresholds 130, in some embodiments, are user specified. In other embodiments, the likelihood thresholds are set. In some embodiments, the likelihood thresholds 130 can by dynamically adjusted based on changing attributes of customers and their likelihood of churn. Although illustrated as two sets 126 a, 126 b, in other implementations, more or fewer sets are provided by the churn prediction engine 124. For example, the churn prediction engine 124 may supply only the set of likely to churn customers 126 a. In another example, the churn prediction engine 124 may supply a set of very likely to churn customers (e.g., top 10%) as well as a set of somewhat likely to churn customers (e.g., 80th percentile). As illustrated, the sets of customers 126 are stored in a data store 128.).
Vadakattu and Doherty are directed to churn analysis.  It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have improve upon model analysis of Vadakattu, as taught by Doherty, by utilizing machine learning churn data analysis with a reasonable expectation of success of arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make the modification to the teachings of Vadakattu with the motivation of reducing subscriber churn (Doherty Par.56).
Regarding Claim 7 and Claim 15
Vadakattu in view of Doherty teach The method of claim 1, further comprising:…, and The system of claim 8, wherein the subscription renewal engine is further configured to:…
and generating a modified first recurring expense subgroup by removing, from the first recurring expense subgroup, users who reject the invitation (Vadakattu-Par. 70 (false alarm status)“The churn prediction engine 150 also includes a precision improvement module 240 that focuses on improving the performance of the prediction models for subscribers. The prediction models described herein may generate a number of “false alarms,” based on training data or during application of the model to the target subscribers. The term “false alarm” is used to refer to the situation when the prediction model generates a prediction (e.g., classification) that a particular seller (historical or current) is in the churn class when the seller is actually a survivor (e.g., for that particular month). The term “precision” is used herein to refer to how reliably those classified as churns actually churn. In other words, better precision yields a lower number of false alarms. Further, the term “recall” is used herein to refer to how reliably the actual churns were properly identified in the churn class. In some situations, precision may be improved, but at the expense of recall, a phenomena referred to herein as “the precision/recall tradeoff””).
Vadakattu teaches prediction analysis and the feature is expounded upon Doherty:
sending, to the users of the first recurring expense group, a predicted sequence termination message comprising the first prediction and an invitation for the respective user to receive a subgroup contact list comprising contact information of the users in the first recurring expense subgroup;  (Doherty Par. 42-“ In some implementations, instead of or in addition to the analysis performed by the model validation engine 204, the set of customers predicted as likely to churn 126 a is provided to a response validation engine 206, along with the customer churn outcomes 214 and a set of executed recommendations 218. The response validation engine 206 may analyze the churn outcomes 214 in light of the executed recommendations 218 to quantify effectiveness of one or more recommendations executed to avoid churn of the customers predicted must likely to change providers.”; Par. 43-44“ In another example, the interaction data 220 may include record of personal contact (e.g., telephone contact, video chat session, real time text messaging session, etc.) with one or more customers to resolve customer concerns or to provide subscription information to the customer to aid in renewal decision. Further, the interaction data 220 may include survey data representing customer satisfaction with the provider after such personal interaction. Thus, the executed recommendations 218 may include record of attempted interaction (e.g., delivery of a promotion, attempt at personal contact) as well as an outcome of such interaction (e.g., ignoring versus engaging, customer signaling of increased satisfaction versus customer signaling of continued dissatisfaction, etc.).” ; Par. 60)
Vadakattu and Doherty are directed to churn analysis.  It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have improve upon model analysis of Vadakattu, as taught by Doherty, by utilizing machine learning churn data analysis with a reasonable expectation of success of arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make the modification to the teachings of Vadakattu with the motivation of reducing subscriber churn (Doherty Par.56).

Regarding Claim 9,  
Vadakattu teaches
A system, comprising: a memory coupled to a computer processor; a repository configured to store transactions of an initial plurality of users, and a plurality of open recurring expense sequences each having a plurality of expense sequence attributes; and a subscription renewal engine, executing on the computer processor and using the memory, configured to: (Vadakattu Abstract-“ A churn prediction system includes at least one hardware processor, a memory including a historical sample set of subscriber data, and a churn prediction engine executing on the at least one hardware processor.”; Par. 83-“ FIG. 3 illustrates a computerized method 600, in accordance with an example embodiment, for predicting churn. The computerized method 600 is performed by a computing device comprising at least one processor and a memory. In the example embodiment, the computerized method 600 includes identifying a historical sample set of subscriber data in a memory at operation 610. The method 600 also includes identifying a set of attributes within the historical sample set at operation 620. The method 600 further includes automatically selecting a subset of attributes from the set of attributes based on an information gain value of each attribute of the set of attributes at operation 630. In some embodiments, automatically selecting the subset of attributes at operation 630 further includes selecting attributes having information gain value above a pre-determined threshold.”)
detect, in the transactions of the initial plurality of users, the plurality of open recurring expense sequences, (Vadakattu- Par. 27-“ In analyzing and predicting churn for subscription users, some of the examples described herein analyze sellers in an online marketplace. For ease of understanding, presume the sellers are “monthly” subscribers (e.g., their enrollment is ongoing, but may be paid monthly, or they may cancel at any time, and only may be out a single month's subscription fee). As such, the subscribers may be divided into two classes each month: those that cancel their subscriptions, or “churn,” during that month (referred to herein as “churns”) and those that continue to maintain their active subscriptions (referred to herein as “survivors”).”; Par. 28-31-“ In the example embodiment, the attribute collection module 210 identifies user data associated with the subscription users 106 occurring in an online environment, such as the online services offered by the networked system 102. In some embodiments, the online environment is an online marketplace such as the publication system 142 or a third party marketplace supported by an external site 130. Online sellers 106 generate user data over time and through use of the networked system 102 such as transactional data (e.g., data about their published listings, sales, revenue, inventory, and so forth) and site activity (e.g., web pages visited, number of logins, length of subscription, and so forth). This user data may be referred to herein, and collectively, as “attribute data” or “feature data” of the subscription seller(s) 106. In some contexts, this attribute data may be “historical data” associated with a set of sellers that is used for model training (e.g., the input data used to train a prediction model). In other contexts, this attribute data may be “target user data” associated with a particular seller for which a churn prediction is computed (e.g., an application of the prediction model to the particular seller). The attribute collection module 210 collects the user data of the subscription users (e.g., sellers), both for model training purposes and for model application purposes. In some embodiments, the attribute collection module 210 may retrieve data from the databases 126 of the networked system 102 (e.g., data as generated by the publication systems 142 and payment systems 144). In other embodiments, the attribute collection module 210 may retrieve or receive data from the third party publication system 130, or the client devices 110. The attribute collection module 210 provides this attribute data to the feature engineering module 220.”)
derive, using the plurality of expense sequence attributes of the plurality of open recurring expense sequences, a plurality of recurring expense groups each comprising a subset of the initial plurality of users, (Vadakattu- Par. 31-“ The feature engineering module 220 prepares the historical data prior to use in training the prediction model. The historical data processed by the feature engineering module 220 may be grouped into several classes of attributes (e.g., attributes of subscription sellers, in this example): (1) customer demographic information (e.g., seller's country of residence, seller's segment, and so forth); (2) subscription details (e.g., subscription service level, subscription contract period, and so forth);Par. 82-“ Further, an attribute aggregator or pre-processor may query a large set of data to, for example, generate a subset of attribute data for a set of subscribers (e.g., only 30 pre-selected attributes), or a subset of subscribers' data (e.g., only newer subscribers), or a particular time period of subscribers' data (e.g., the last 1 year of data). As such, this pre-processing may improve the performance of the churn prediction engine 150 by, for example, clearing away extraneous data, or data that is not used by these systems and methods.”)
group, using personal attributes of the users in the first recurring expense group, the first recurring expense group into a plurality of recurring expense subgroups, (Vadakattu - Par. 31-57-“ The feature engineering module 220 prepares the historical data prior to use in training the prediction model. The historical data processed by the feature engineering module 220 may be grouped into several classes of attributes (e.g., attributes of subscription sellers, in this example): (1) customer demographic information (e.g., seller's country of residence, seller's segment, and so forth); (2) subscription details (e.g., subscription service level, subscription contract period, and so forth); (3) event data (e.g., listings data, gross merchandise value (GMV), activity data such as quantity sold, revenue data, and so forth); (4) domain specific data (e.g., seller feedback rating, number of returns, number of repeat customers, and so forth); and (5) behavioral data (e.g., number of page visits, number of logins, and so forth). In some embodiments, the attributes may include one or more of the following: [0055] Monthlyoryearly Subscription [0056] StoreLevel [0057] Category”)
training a model using historical records,... wherein training generates a trained model, (Vadakattu Par. 29-“ Online sellers 106 generate user data over time and through use of the networked system 102 such as transactional data (e.g., data about their published listings, sales, revenue, inventory, and so forth) and site activity (e.g., web pages visited, number of logins, length of subscription, and so forth). This user data may be referred to herein, and collectively, as “attribute data” or “feature data” of the subscription seller(s) 106. In some contexts, this attribute data may be “historical data” associated with a set of sellers that is used for model training (e.g., the input data used to train a prediction model). In other contexts, this attribute data may be “target user data” associated with a particular seller for which a churn prediction is computed (e.g., an application of the prediction model to the particular seller).”; Par. 31-“ The feature engineering module 220 prepares the historical data prior to use in training the prediction model. The historical data processed by the feature engineering module 220 may be grouped into several classes of attributes (e.g., attributes of subscription sellers,”)
and select, using the plurality of scores for the plurality of recurring expense subgroups, .... (Vadakattu – Par. 75-77- “Once the prediction model(s) are generated by the model training module 230, as optionally coordinated by the precision improvement module 240, the churn prediction module 250 applies the prediction model(s) to one or more “target subscribers” (e.g., subscribers whose future subscription data is not yet known). ... The churn prediction module 250 may also track the path through the decision tree, thereby identifying the results of each decision point at each node. The churn prediction module 250 may provide this data to an analyst (e.g., through a graphical user interface), thereby enabling the analyst to study the results of each step and possibly pinpoint influential data as to why the target user is likely to churn. Further, the churn prediction module 250 may also track the resultant target values for the target subscriber at each node.”; Par. 79-“ Analysts may study the results generated for the target subscriber by the prediction model(s) and, for those predicted as churns, the analysts may approach the subscribers and attempt to mitigate some of the factors causing the subscriber to be likely to churn.”; Par. 80-82-“ Further, the precision improvement module may apply the prediction model(s) to many subscribers. Depending on the number of subscribers analyzed, this may generate a set of subscribers likely to churn, but that set may be too large to feasibly address (e.g., due to constraints such as logistics, costs, or time constraints). As such, the prediction ranking module 260 ranks the target subscribers to generate a ranked list from which the analyst may work.”; Par. 85)
Vadakattu teaches churn prediction in Par. 27 and the following feature is expounded upon by Doherty:
generate a first prediction that the open recurring expense sequences of a first recurring expense group of the plurality of recurring expense groups will terminate within a period of a current period; (DohertyPar.33;  Par. 38-“ In some implementations, a second query engine 208 accesses transaction data 212 (e.g., such as the transaction data 118 of FIG. 1A but including post renewal period transactions) to identify customer churn outcomes 214. The second query engine 208, for example, may analyze transactional outcomes to determine whether each customer of a set of customers (e.g., the customers of a subject provider as of the pre-renewal period) remained with the subject provider or churned to a new provider (or otherwise failed to renew). Thus, the customer churn outcomes 214 may include at least two outcomes (e.g., remained a customer, did not remain a customer), although the customer churn outcomes 214 may include additional information for refined analysis of outcomes (e.g., remained a customer and renewed the subscription, remained a customer and modified the subscription, became a customer of another provider of the transactional platform, is no longer a customer of a provider of the transactional platform). The customer churn outcomes 214 may be used by both the model validation engine 204 and the response validation engine 206.”; Par. 54))
training a model ‘using historical records, the historical records each comprising: an identifier of an outcome recurring expense subgroup of a plurality of outcome recurring expense groups, personal attributes common to the open recurring expense sequences, and an outcome indicating whether outcome expense sequences of the outcome recurring expense subgroup were successfully extended,’ wherein training generates a trained model (Doherty Par. 52-“In some implementations, the subscription product management system 302 includes a response validation engine 334 for validating whether one or more interventions recommended by the response recommendation engine 332 were successful in avoiding churn among the subscribers 308 identified by the churn risk analysis engine 326. The response validation engine 334, for example, may perform a portion of the operations of the process 200 (e.g., operations of the response validation engine 206). The response validation engine 334 may analyze transaction data 348 to identify actual churn outcomes (e.g., whether or not a subscriber renewed a subscription )The response validation engine 334 may analyze interaction data 358 to identify whether interventions recommended by the response recommendation engine 332 were followed through by the subject provider 304 and/or brokers 306. In some embodiments, the interaction analysis engine 316 analyzes the interaction data 358 to identify churn within subscription holdings among the subscribers 308. The response validation engine 334 may generate validation metrics 360. The metrics may be presented to a user, such as a representative of one of the providers 304, via the GUI engine 328.”; Par. 53-“ Similarly, in some implementations, the subscription product management system 302 includes a model validation engine 330 for validating models used by the churn risk analysis engine 326 in prediction subscriber churn. The model validation engine 330, for example, may perform a portion of the operations of the process 200 (e.g., operations performed by the model validation engine 204). The model validation engine 330 may analyze prediction data 355 in view of actual outcomes evidenced by the transaction data 348. Metrics generated by the model validation engine 330 may be stored as validation metrics 360. The metrics may be presented to a user, such as a representative of one of the providers 304, via the GUI engine 328. In some implementations, the results generated by the model validation engine 330 can be used to update the training data and/or weighting factors used to train the churn risk analysis engine 326 in order to improve accuracy.”; Par. 54-“ he subscription product management system 302, in some implementations, includes a feature learning engine 324 for identifying features corresponding to churn outcomes. The feature learning engine 324, for example, may gather information such as subscriber characteristics from the subscriber data 340, product characteristics from the product data 338, and provider characteristics from the provider data 342 relevant to historic churn events (e.g., characteristics corresponding to a time of each historic churn event) for a number of subscribers 308 and/or former subscribers of the subscription product management system. The feature learning engine 324 may analyze the characteristics to identify patterns indicative of likelihood to churn. Further, the feature learning engine 324 may analyze claims data 354 to identify patterns in claims handling, survey data 346 to analyze patterns in survey responses and/or interaction data 358 to analyze patterns of provider-subscriber interactions to identify patterns indicative of likelihood to churn. The features may be individual or combined. For example, the feature learning engine 324 may identify that subscribers having both characteristic A and claims handling outcome B have a greater likelihood to churn. The features identified by the feature learning engine 324 may be used to create new prediction models for use by the churn risk analysis engine 326 in predicting subscriber churn.”; Par. 57);
generating, using a trained model, a plurality of scores for the plurality of recurring expense subgroups each indicating a probability that the open recurring expense sequences of the respective recurring expense subgroup are extendible beyond the current period; (Doherty- Par. 30-“In some implementations, a churn risk analysis engine 106 obtains the provider attributes 110, the customer attributes 114, and the relationship properties 120 and analyzes the information to determine a set of customer risk weightings 122 representing relative propensity for each customer to churn away from the subject provider. The churn risk analysis engine 106 may supply combinations of provider attributes 110, customer attributes 114, and relationship properties 120 as a set of model-specific relationship factors to each of one or more predictive models to calculate churn predictions. The predictive models may be based upon and/or use some of the predictive techniques of an extra-marital affairs prediction model and social exchange theory to analyze the model-specific relationship factors between the subject provider and each customer and to predict whether that set of factors are more or less likely to lead to customer churn. Each model may be implemented as a deep learning neural network. The churn predictions, for example, may be represented in the set of customer risk weightings 122 as a percentage likelihood or a value estimate along a scale (e.g., not likely, somewhat unlikely, neutral, somewhat likely, very likely).”; 
...a first recurring expense subgroup to attempt an extension of the open recurring expense sequences of the first recurring expense subgroup. (Doherty Par. 6-“ In one aspect, the systems and methods for predicting subscriber churn include one or more recommendations engines for recommending one or more interventions designed to avoid churn of those subscribers identified as being most likely to switch to a different subscription provider. The recommendations engine(s) may present one or more options to a user at a user interface for review. The interventions, in some examples, can include personal contact, such as telephone or email contact, from a subscription provider representative, a promotional offer or introduction of a promotional campaign for subscription renewal, a gift such as an item provided in the mail, and/or a promotional offer or introduction of a promotion campaign for subscription expansion to supply greater options, benefits, or services to the subscriber. In some embodiments, the recommendations engine(s) automatically launch an intervention such as a promotional campaign to entice those subscribers most likely to churn to stay”)
Vadakattu and Doherty are directed to churn analysis.  It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have improve upon model analysis of Vadakattu, as taught by Doherty, by utilizing machine learning churn data analysis with a reasonable expectation of success of arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make the modification to the teachings of Vadakattu with the motivation of reducing subscriber churn (Doherty Par.56).
Regarding Claim 17,  
Vadakattu teaches
A method comprising: receiving, from a user and via a graphical user interface (GUI), transactions of the user; sending the transactions of the user to a subscription renewal engine performing machine learning and configured to:  (Vadakattu- Par. 29-“Online sellers 106 generate user data over time and through use of the networked system 102 such as transactional data (e.g., data about their published listings, sales, revenue, inventory, and so forth) and site activity (e.g., web pages visited, number of logins, length of subscription, and so forth). This user data may be referred to herein, and collectively, as “attribute data” or “feature data” of the subscription seller(s) 106. In some contexts, this attribute data may be “historical data” associated with a set of sellers that is used for model training (e.g., the input data used to train a prediction model). In other contexts, this attribute data may be “target user data” associated with a particular seller for which a churn prediction is computed (e.g., an application of the prediction model to the particular seller).”; Par. 58-“The feature engineering module 220 evaluates the historical data to identify a set of attributes (e.g., portions or fields of the historical data) to use in training the prediction model. In some embodiments, the feature engineering module 220 implements Waikato Environment for Knowledge Analysis (WEKA) machine learning software and, more particularly, the “Attribute Evaluator” library, to perform attribute selection and ranking. The feature engineering module 220 computes an information gain value (IGV) for each of the attributes, then selects a set of attributes based, at least in part, on the information gain values.”; Par. 101-“The frameworks 418 (also sometimes referred to as middleware) may provide a higher-level common infrastructure that may be utilized by the applications 420 or other software components/modules. For example, the frameworks 418 may provide various graphic user interface (GUI) functions, high-level resource management, high-level location services, and so forth. The frameworks 418 may provide a broad spectrum of other APIs that may be utilized by the applications 420 or other software components/modules, some of which may be specific to a particular operating system or platform.”
detect, in transactions of a plurality of users, a plurality of open recurring expense sequences each having a plurality of expense sequence attributes, wherein the plurality of users comprises the user, (Vadakattu- Par. 27-“ In analyzing and predicting churn for subscription users, some of the examples described herein analyze sellers in an online marketplace. For ease of understanding, presume the sellers are “monthly” subscribers (e.g., their enrollment is ongoing, but may be paid monthly, or they may cancel at any time, and only may be out a single month's subscription fee). As such, the subscribers may be divided into two classes each month: those that cancel their subscriptions, or “churn,” during that month (referred to herein as “churns”) and those that continue to maintain their active subscriptions (referred to herein as “survivors”).”; Par. 28-31-“ In the example embodiment, the attribute collection module 210 identifies user data associated with the subscription users 106 occurring in an online environment, such as the online services offered by the networked system 102. In some embodiments, the online environment is an online marketplace such as the publication system 142 or a third party marketplace supported by an external site 130. Online sellers 106 generate user data over time and through use of the networked system 102 such as transactional data (e.g., data about their published listings, sales, revenue, inventory, and so forth) and site activity (e.g., web pages visited, number of logins, length of subscription, and so forth). This user data may be referred to herein, and collectively, as “attribute data” or “feature data” of the subscription seller(s) 106. In some contexts, this attribute data may be “historical data” associated with a set of sellers that is used for model training (e.g., the input data used to train a prediction model). In other contexts, this attribute data may be “target user data” associated with a particular seller for which a churn prediction is computed (e.g., an application of the prediction model to the particular seller). The attribute collection module 210 collects the user data of the subscription users (e.g., sellers), both for model training purposes and for model application purposes. In some embodiments, the attribute collection module 210 may retrieve data from the databases 126 of the networked system 102 (e.g., data as generated by the publication systems 142 and payment systems 144). In other embodiments, the attribute collection module 210 may retrieve or receive data from the third party publication system 130, or the client devices 110. The attribute collection module 210 provides this attribute data to the feature engineering module 220.”)
derive, using the plurality of expense sequence attributes of the plurality of open recurring expense sequences, a plurality of recurring expense groups each comprising a subset of the plurality of users,  (Vadakattu- Par. 31-“ The feature engineering module 220 prepares the historical data prior to use in training the prediction model. The historical data processed by the feature engineering module 220 may be grouped into several classes of attributes (e.g., attributes of subscription sellers, in this example): (1) customer demographic information (e.g., seller's country of residence, seller's segment, and so forth); (2) subscription details (e.g., subscription service level, subscription contract period, and so forth);Par. 82-“ Further, an attribute aggregator or pre-processor may query a large set of data to, for example, generate a subset of attribute data for a set of subscribers (e.g., only 30 pre-selected attributes), or a subset of subscribers' data (e.g., only newer subscribers), or a particular time period of subscribers' data (e.g., the last 1 year of data). As such, this pre-processing may improve the performance of the churn prediction engine 150 by, for example, clearing away extraneous data, or data that is not used by these systems and methods.”)
group, using personal attributes of the users in the first recurring expense group, the first recurring expense group into a plurality of recurring expense subgroups,  (Vadakattu - Par. 31-57-“ The feature engineering module 220 prepares the historical data prior to use in training the prediction model. The historical data processed by the feature engineering module 220 may be grouped into several classes of attributes (e.g., attributes of subscription sellers, in this example): (1) customer demographic information (e.g., seller's country of residence, seller's segment, and so forth); (2) subscription details (e.g., subscription service level, subscription contract period, and so forth); (3) event data (e.g., listings data, gross merchandise value (GMV), activity data such as quantity sold, revenue data, and so forth); (4) domain specific data (e.g., seller feedback rating, number of returns, number of repeat customers, and so forth); and (5) behavioral data (e.g., number of page visits, number of logins, and so forth). In some embodiments, the attributes may include one or more of the following: [0055] Monthlyoryearly Subscription [0056] StoreLevel [0057] Category”)
train a model using historical records,... wherein training generates a trained model, (Vadakattu Par. 29-“ Online sellers 106 generate user data over time and through use of the networked system 102 such as transactional data (e.g., data about their published listings, sales, revenue, inventory, and so forth) and site activity (e.g., web pages visited, number of logins, length of subscription, and so forth). This user data may be referred to herein, and collectively, as “attribute data” or “feature data” of the subscription seller(s) 106. In some contexts, this attribute data may be “historical data” associated with a set of sellers that is used for model training (e.g., the input data used to train a prediction model). In other contexts, this attribute data may be “target user data” associated with a particular seller for which a churn prediction is computed (e.g., an application of the prediction model to the particular seller).”; Par. 31-“ The feature engineering module 220 prepares the historical data prior to use in training the prediction model. The historical data processed by the feature engineering module 220 may be grouped into several classes of attributes (e.g., attributes of subscription sellers,”)
select, using the plurality of scores for the plurality of recurring expense subgroups, a recurring expense subgroup to attempt extension of the open recurring expense sequences of the recurring expense subgroup, wherein the recurring expense subgroup comprises the user, (Vadakattu – Par. 75-77- “Once the prediction model(s) are generated by the model training module 230, as optionally coordinated by the precision improvement module 240, the churn prediction module 250 applies the prediction model(s) to one or more “target subscribers” (e.g., subscribers whose future subscription data is not yet known). ... The churn prediction module 250 may also track the path through the decision tree, thereby identifying the results of each decision point at each node. The churn prediction module 250 may provide this data to an analyst (e.g., through a graphical user interface), thereby enabling the analyst to study the results of each step and possibly pinpoint influential data as to why the target user is likely to churn. Further, the churn prediction module 250 may also track the resultant target values for the target subscriber at each node.”; Par. 79-“ Analysts may study the results generated for the target subscriber by the prediction model(s) and, for those predicted as churns, the analysts may approach the subscribers and attempt to mitigate some of the factors causing the subscriber to be likely to churn.”; Par. 80-82-“ Further, the precision improvement module may apply the prediction model(s) to many subscribers. Depending on the number of subscribers analyzed, this may generate a set of subscribers likely to churn, but that set may be too large to feasibly address (e.g., due to constraints such as logistics, costs, or time constraints). As such, the prediction ranking module 260 ranks the target subscribers to generate a ranked list from which the analyst may work.”; Par. 85)and send, to the user and via the GUI, a predicted sequence termination message comprising the first prediction and an invitation for the user to receive a subgroup contact list comprising contact information of the users in the first recurring expense subgroup (Vadakattu Par. 24-“ FIG. 2 is a block diagram showing components provided within the churn prediction engine 150 according to some embodiments. The churn prediction engine 150 may be hosted on dedicated or shared server machines (not shown) that are communicatively coupled to enable communications between server machines. The components themselves are communicatively coupled (e.g., via appropriate interfaces) to each other and to various data sources, so as to allow information to be passed between the applications or so as to allow the applications to share and access common data. Furthermore, the components may access one or more databases 126 via the database servers 124 (both shown in FIG. 1). “; Par. 77-“ The churn prediction module 250 may also track the path through the decision tree, thereby identifying the results of each decision point at each node. The churn prediction module 250 may provide this data to an analyst (e.g., through a graphical user interface), thereby enabling the analyst to study the results of each step and possibly pinpoint influential data as to why the target user is likely to churn. Further, the churn prediction module 250 may also track the resultant target values for the target subscriber at each node. This data may provide an insight to analysts as to how close the target subscriber was to a particular threshold (e.g., barely on one side of the threshold) or how weighted the target subscriber was with regard to that attribute (e.g., heavily to one side of the threshold).);Par. 80”); 
receiving, from the subscription renewal engine and via the GUI, the predicted sequence termination message (Vadakattu Par. 80-81-“ Further, the precision improvement module may apply the prediction model(s) to many subscribers. Depending on the number of subscribers analyzed, this may generate a set of subscribers likely to churn, but that set may be too large to feasibly address (e.g., due to constraints such as logistics, costs, or time constraints). As such, the prediction ranking module 260 ranks the target subscribers to generate a ranked list from which the analyst may work. More specifically, in one embodiment, the algorithm for ranking all customers based on an attribute or feature attr (e.g., GMV). Further, step size is a user defined value which indicates the range of attr between which the subscribers are treat almost the same (e.g., $10). Initial_offset is the smallest value of this attribute from which we start counting the step size. Presume the subscriber data is stored in a dataframe temp. The below example code is in the statistics programming language “R”, and tags every customer with a rank based upon its attribute value. This algorithm adopts the paradigm of divide and conquer similar to merge sort:”; Par. 101); 
and displaying, in an element within the GUI generated by a computer processor, the predicted sequence termination message (Vadakattu Par. 17- “Each of the client devices 110 comprises a computing device that includes at least a display and communication capabilities with the network 104 to access the networked system 102.” ;Par 80-81“ Further, the precision improvement module may apply the prediction model(s) to many subscribers. Depending on the number of subscribers analyzed, this may generate a set of subscribers likely to churn, but that set may be too large to feasibly address (e.g., due to constraints such as logistics, costs, or time constraints). As such, the prediction ranking module 260 ranks the target subscribers to generate a ranked list from which the analyst may work. More specifically, in one embodiment, the algorithm for ranking all customers based on an attribute or feature attr (e.g., GMV). Further, step size is a user defined value which indicates the range of attr between which the subscribers are treat almost the same (e.g., $10). Initial_offset is the smallest value of this attribute from which we start counting the step size. Presume the subscriber data is stored in a dataframe temp. The below example code is in the statistics programming language “R”, and tags every customer with a rank based upon its attribute value. This algorithm adopts the paradigm of divide and conquer similar to merge sort:”; Par. 110-“The output components 552 may include visual components (e.g., a display such as a plasma display panel (PDP), a light emitting diode (LED) display, a liquid crystal display (LCD), a projector, or a cathode ray tube (CRT)), acoustic components (e.g., speakers), haptic components (e.g., a vibratory motor, resistance mechanisms), other signal generators, and so forth.”).
Vadakattu teaches churn prediction in Par. 27 and the following feature is expounded upon by Doherty:
generate a first prediction that the open recurring expense sequences of a first recurring expense group of the plurality of recurring expense groups will terminate within a period of a current period; (DohertyPar.33;  Par. 38-“ In some implementations, a second query engine 208 accesses transaction data 212 (e.g., such as the transaction data 118 of FIG. 1A but including post renewal period transactions) to identify customer churn outcomes 214. The second query engine 208, for example, may analyze transactional outcomes to determine whether each customer of a set of customers (e.g., the customers of a subject provider as of the pre-renewal period) remained with the subject provider or churned to a new provider (or otherwise failed to renew). Thus, the customer churn outcomes 214 may include at least two outcomes (e.g., remained a customer, did not remain a customer), although the customer churn outcomes 214 may include additional information for refined analysis of outcomes (e.g., remained a customer and renewed the subscription, remained a customer and modified the subscription, became a customer of another provider of the transactional platform, is no longer a customer of a provider of the transactional platform). The customer churn outcomes 214 may be used by both the model validation engine 204 and the response validation engine 206.”; Par. 54)
train a model using historical records, the historical records each comprising: an identifier of an outcome recurring expense subgroup of a plurality of outcome recurring expense groups, personal attributes common to the open recurring expense sequences, and an outcome indicating whether outcome expense sequences of the outcome recurring expense subgroup were successfully extended, wherein training generates a trained model (Doherty Par. 52-“In some implementations, the subscription product management system 302 includes a response validation engine 334 for validating whether one or more interventions recommended by the response recommendation engine 332 were successful in avoiding churn among the subscribers 308 identified by the churn risk analysis engine 326. The response validation engine 334, for example, may perform a portion of the operations of the process 200 (e.g., operations of the response validation engine 206). The response validation engine 334 may analyze transaction data 348 to identify actual churn outcomes (e.g., whether or not a subscriber renewed a subscription )The response validation engine 334 may analyze interaction data 358 to identify whether interventions recommended by the response recommendation engine 332 were followed through by the subject provider 304 and/or brokers 306. In some embodiments, the interaction analysis engine 316 analyzes the interaction data 358 to identify churn within subscription holdings among the subscribers 308. The response validation engine 334 may generate validation metrics 360. The metrics may be presented to a user, such as a representative of one of the providers 304, via the GUI engine 328.”; Par. 53-“ Similarly, in some implementations, the subscription product management system 302 includes a model validation engine 330 for validating models used by the churn risk analysis engine 326 in prediction subscriber churn. The model validation engine 330, for example, may perform a portion of the operations of the process 200 (e.g., operations performed by the model validation engine 204). The model validation engine 330 may analyze prediction data 355 in view of actual outcomes evidenced by the transaction data 348. Metrics generated by the model validation engine 330 may be stored as validation metrics 360. The metrics may be presented to a user, such as a representative of one of the providers 304, via the GUI engine 328. In some implementations, the results generated by the model validation engine 330 can be used to update the training data and/or weighting factors used to train the churn risk analysis engine 326 in order to improve accuracy.”; Par. 54-“ he subscription product management system 302, in some implementations, includes a feature learning engine 324 for identifying features corresponding to churn outcomes. The feature learning engine 324, for example, may gather information such as subscriber characteristics from the subscriber data 340, product characteristics from the product data 338, and provider characteristics from the provider data 342 relevant to historic churn events (e.g., characteristics corresponding to a time of each historic churn event) for a number of subscribers 308 and/or former subscribers of the subscription product management system. The feature learning engine 324 may analyze the characteristics to identify patterns indicative of likelihood to churn. Further, the feature learning engine 324 may analyze claims data 354 to identify patterns in claims handling, survey data 346 to analyze patterns in survey responses and/or interaction data 358 to analyze patterns of provider-subscriber interactions to identify patterns indicative of likelihood to churn. The features may be individual or combined. For example, the feature learning engine 324 may identify that subscribers having both characteristic A and claims handling outcome B have a greater likelihood to churn. The features identified by the feature learning engine 324 may be used to create new prediction models for use by the churn risk analysis engine 326 in predicting subscriber churn.”; Par. 57);
generate, using a trained model, a plurality of scores for the plurality of recurring expense subgroups each indicating a probability that the open recurring expense sequences of the respective recurring expense subgroup are extendible beyond the current period; (Doherty- Par. 30-“In some implementations, a churn risk analysis engine 106 obtains the provider attributes 110, the customer attributes 114, and the relationship properties 120 and analyzes the information to determine a set of customer risk weightings 122 representing relative propensity for each customer to churn away from the subject provider. The churn risk analysis engine 106 may supply combinations of provider attributes 110, customer attributes 114, and relationship properties 120 as a set of model-specific relationship factors to each of one or more predictive models to calculate churn predictions. The predictive models may be based upon and/or use some of the predictive techniques of an extra-marital affairs prediction model and social exchange theory to analyze the model-specific relationship factors between the subject provider and each customer and to predict whether that set of factors are more or less likely to lead to customer churn. Each model may be implemented as a deep learning neural network. The churn predictions, for example, may be represented in the set of customer risk weightings 122 as a percentage likelihood or a value estimate along a scale (e.g., not likely, somewhat unlikely, neutral, somewhat likely, very likely).”; 
...a first recurring expense subgroup to attempt an extension of the open recurring expense sequences of the first recurring expense subgroup. (Doherty Par. 6-“ In one aspect, the systems and methods for predicting subscriber churn include one or more recommendations engines for recommending one or more interventions designed to avoid churn of those subscribers identified as being most likely to switch to a different subscription provider. The recommendations engine(s) may present one or more options to a user at a user interface for review. The interventions, in some examples, can include personal contact, such as telephone or email contact, from a subscription provider representative, a promotional offer or introduction of a promotional campaign for subscription renewal, a gift such as an item provided in the mail, and/or a promotional offer or introduction of a promotion campaign for subscription expansion to supply greater options, benefits, or services to the subscriber. In some embodiments, the recommendations engine(s) automatically launch an intervention such as a promotional campaign to entice those subscribers most likely to churn to stay”)
Vadakattu and Doherty are directed to churn analysis.  It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have improve upon model analysis of Vadakattu, as taught by Doherty, by utilizing machine learning churn data analysis with a reasonable expectation of success of arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make the modification to the teachings of Vadakattu with the motivation of reducing subscriber churn (Doherty Par.56).

Claims 5 and 13, are rejected under 35 U.S.C. 103 as being unpatentable over Vadakattu et al., US Publication No. 20170004513 A1, [hereinafter Vadakattu], in view of Doherty, US Publication No. 20200273050 A1, [hereinafter Doherty], and in further view of Yacoub et al., US Publication No. 20200202379A1, [hereinafter Yacoub].
Regarding Claim 5 and Claim 13
Vadakattu in view of Doherty teach The method of claim 1, further comprising:…, and The system of claim 9,…
wherein the first recurring expense group corresponds to first shared expense sequence attributes comprising a first vendor ID of a first vendor, the method further comprising: identifying, in the historical records, a second recurring expense subgroup with a successful outcome, wherein the second recurring expense subgroup corresponds to second shared expense sequence attributes comprising a second vendor ID of a second vendor in a same industry as the first vendor, (Vadakattu Par. 29-57-“ Online sellers 106 generate user data over time and through use of the networked system 102 such as transactional data (e.g., data about their published listings, sales, revenue, inventory, and so forth) and site activity (e.g., web pages visited, number of logins, length of subscription, and so forth). This user data may be referred to herein, and collectively, as “attribute data” or “feature data” of the subscription seller(s) 106. In some contexts, this attribute data may be “historical data” associated with a set of sellers that is used for model training (e.g., the input data used to train a prediction model). In other contexts, this attribute data may be “target user data” associated with a particular seller for which a churn prediction is computed (e.g., an application of the prediction model to the particular seller). The attribute collection module 210 collects the user data of the subscription users (e.g., sellers), both for model training purposes and for model application purposes. In some embodiments, the attribute collection module 210 may retrieve data from the databases 126 of the networked system 102 (e.g., data as generated by the publication systems 142 and payment systems 144). In other embodiments, the attribute collection module 210 may retrieve or receive data from the third party publication system 130, or the client devices 110. The attribute collection module 210 provides this attribute data to the feature engineering module 220. The feature engineering module 220 prepares the historical data prior to use in training the prediction model. The historical data processed by the feature engineering module 220 may be grouped into several classes of attributes (e.g., attributes of subscription sellers, in this example): (1) customer demographic information (e.g., seller's country of residence, seller's segment, and so forth); (2) subscription details (e.g., subscription service level, subscription contract period, and so forth); (3) event data (e.g., listings data, gross merchandise value (GMV), activity data such as quantity sold, revenue data, and so forth); (4) domain specific data (e.g., seller feedback rating, number of returns, number of repeat customers, and so forth); and (5) behavioral data (e.g., number of page visits, number of logins, and so forth). In some embodiments, the attributes may include one or more of the following:…).”
Vadakattu in view of Doherty fail to teach the feature taught by Yacoub:
and recommending, to the first recurring expense subgroup, the second vendor as an alternative to the first vendor. (Yacoub Par. 11-“ In an aspect, a computer-implemented method for a user interface may include retrieving e-commerce behavior data from a data facility, where the e-commerce behavior data comprises customer prior purchase data based on a purchase of a product by a customer through an e-commerce platform; evaluating the e-commerce behavior data with an analytics engine to determine a plurality of subscription products to offer the customer in a product subscription offer; and displaying the product subscription offer to a merchant of the e-commerce platform on a commerce user interface, where the product subscription offer is based on evaluating the e-commerce behavior data. In embodiments, the commerce user interface may be presented on a user home page of a merchant online store of an e-commerce platform. The commerce user interface may be presented to a graphical user interface on a merchant client device. The product subscription offer may provide recommendations based on the plurality of subscription products for the customer, wherein the merchant can adjust an analytics parameter for the analytics engine to adjust the recommendations. The product subscription offer may include at least a second merchant, where the product subscription offer comprises opt-in options to the merchant based on the product subscription offer including at least the second merchant. The product subscription offer may include a fulfillment commitment option for the merchant. The plurality of subscription products may include at least two products, where the at least two products are products for sale by the merchant and evaluating the e-commerce behavior data with an analytics engine determines a present value for an e-commerce attribute of the at least two products, and the product subscription offer includes the at least two products. The at least two products may be related by a usage characteristic. The usage characteristic may be the at least two products being used in a functional space within a residence. The functional space may be at least one of a laundry room, a bathroom, a kitchen, an automotive space, or a storage space.”; Par. 68).
Vadakattu, Doherty and Yacoub are directed to behavior analytics.  It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize model analysis, as taught by Vadakattu in view of Doherty, by expanding customer business with a reasonable expectation of success of arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make the modification to the teachings of Vadakattu in view of Doherty with the motivation of  leveraging customer interactions and analytics to improve the probability of sales (Yacoub Par.33).
Claims 8 and 16  are rejected under 35 U.S.C. 103 as being unpatentable over Vadakattu et al., US Publication No. 20170004513 A1, [hereinafter Vadakattu], in view of Doherty, US Publication No. 20200273050 A1, [hereinafter Doherty], and in further view of Ge et al., Customer churn analysis for a software-as-a-service company, 2017 Systems and Information Engineering Design Symposium (SIEDS) Date of Conference: 28-28 April 2017 [hereinafter Ge].
Regarding Claim 8 and Claim 16,
Vadakattu in view of Doherty in further view of Yacoub teach The method of claim 7, further comprising:…, and The system of claim 15, wherein the subscription renewal engine is further configured to:…
detecting, in transactions of the modified plurality of users, a modified plurality of open recurring expense sequences each having a plurality of expense sequence attributes; (Vadakattu- Par. 27-“ In analyzing and predicting churn for subscription users, some of the examples described herein analyze sellers in an online marketplace. For ease of understanding, presume the sellers are “monthly” subscribers (e.g., their enrollment is ongoing, but may be paid monthly, or they may cancel at any time, and only may be out a single month's subscription fee). As such, the subscribers may be divided into two classes each month: those that cancel their subscriptions, or “churn,” during that month (referred to herein as “churns”) and those that continue to maintain their active subscriptions (referred to herein as “survivors”).”; Par. 28-31-“ In the example embodiment, the attribute collection module 210 identifies user data associated with the subscription users 106 occurring in an online environment, such as the online services offered by the networked system 102. In some embodiments, the online environment is an online marketplace such as the publication system 142 or a third party marketplace supported by an external site 130. Online sellers 106 generate user data over time and through use of the networked system 102 such as transactional data (e.g., data about their published listings, sales, revenue, inventory, and so forth) and site activity (e.g., web pages visited, number of logins, length of subscription, and so forth). This user data may be referred to herein, and collectively, as “attribute data” or “feature data” of the subscription seller(s) 106. In some contexts, this attribute data may be “historical data” associated with a set of sellers that is used for model training (e.g., the input data used to train a prediction model). In other contexts, this attribute data may be “target user data” associated with a particular seller for which a churn prediction is computed (e.g., an application of the prediction model to the particular seller). The attribute collection module 210 collects the user data of the subscription users (e.g., sellers), both for model training purposes and for model application purposes. In some embodiments, the attribute collection module 210 may retrieve data from the databases 126 of the networked system 102 (e.g., data as generated by the publication systems 142 and payment systems 144). In other embodiments, the attribute collection module 210 may retrieve or receive data from the third party publication system 130, or the client devices 110. The attribute collection module 210 provides this attribute data to the feature engineering module 220.”)
deriving, using the plurality of expense sequence attributes of the modified plurality of open recurring expense sequences, a modified plurality of recurring expense groups; (Vadakattu- Par. 27; Par. 31-“ The feature engineering module 220 prepares the historical data prior to use in training the prediction model. The historical data processed by the feature engineering module 220 may be grouped into several classes of attributes (e.g., attributes of subscription sellers, in this example): (1) customer demographic information (e.g., seller's country of residence, seller's segment, and so forth); (2) subscription details (e.g., subscription service level, subscription contract period, and so forth);Par. 82-“ Further, an attribute aggregator or pre-processor may query a large set of data to, for example, generate a subset of attribute data for a set of subscribers (e.g., only 30 pre-selected attributes), or a subset of subscribers' data (e.g., only newer subscribers), or a particular time period of subscribers' data (e.g., the last 1 year of data). As such, this pre-processing may improve the performance of the churn prediction engine 150 by, for example, clearing away extraneous data, or data that is not used by these systems and methods.”)

Vadakattu teaches churn prediction in Par. 27 and the following feature is expounded upon by Doherty:
and generating a second prediction that the open recurring expense sequences of a second recurring expense group of the plurality of recurring expense groups will terminate within a period of a current period (DohertyPar.33;  Par. 38-“ In some implementations, a second query engine 208 accesses transaction data 212 (e.g., such as the transaction data 118 of FIG. 1A but including post renewal period transactions) to identify customer churn outcomes 214. The second query engine 208, for example, may analyze transactional outcomes to determine whether each customer of a set of customers (e.g., the customers of a subject provider as of the pre-renewal period) remained with the subject provider or churned to a new provider (or otherwise failed to renew). Thus, the customer churn outcomes 214 may include at least two outcomes (e.g., remained a customer, did not remain a customer), although the customer churn outcomes 214 may include additional information for refined analysis of outcomes (e.g., remained a customer and renewed the subscription, remained a customer and modified the subscription, became a customer of another provider of the transactional platform, is no longer a customer of a provider of the transactional platform). The customer churn outcomes 214 may be used by both the model validation engine 204 and the response validation engine 206.”; Par. 54)
Vadakattu and Doherty are directed to churn analysis.  It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have improve upon model analysis of Vadakattu, as taught by Doherty, by utilizing machine learning churn data analysis with a reasonable expectation of success of arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make the modification to the teachings of Vadakattu with the motivation of reducing subscriber churn (Doherty Par.56).
Vadakattu in view of Doherty fail to teach the following feature taught by Ge:
generating a modified plurality of users by removing the users of the modified first recurring expense subgroup from the initial plurality of users (Ge Data Processing-“ We were interested in whether a customer would churn within the next three months to facilitate the company come up with actionable plans, so we created a binary variable called “ChurnIn3Months” for each observation to indicate one's churn status in the next three months. The 3-month lag resulted in absence of the response variable “ChurnIn3Months” for some records. These observations were removed from the training dataset but were utilized as a separate test file for prediction. We validated the results with the client company's real-time customer data as the project progressed.”);
Vadakattu, Doherty, and Ge are directed to behavior analytics.  It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize model analysis, as taught by Vadakattu in view of Doherty, by data cleansing data with a reasonable expectation of success of arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make the modification to the teachings of Vadakattu in view of Doherty with the motivation of  improving the identification of the churn type customers  (Ge Results).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US Patent No. US 11127075 B1 to Mahoney- Abstract-“ Methods, systems, and apparatus, including computer programs encoded on computer storage media for an automated financial management system. One of the methods includes receiving data indicating a list of historic transactions of a user from a plurality of financial institutions. The method includes identifying at least one predicted unexpected expense based on providing at least some of the data to a trained machine-learning model, the trained machine-learning model trained using historic transaction data of a plurality of other users. The method includes determining a plan to account for the unexpected expense. The method also includes automatically transferring an amount based on the plan.”
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Chesiree Walton, whose telephone number is (571) 272-5219.  The examiner can normally be reached from Monday to Friday between 8 AM and 5 PM.  If any attempt to reach the examiner by telephone is unsuccessful, the examiner’s supervisor, Patricia Munson, can be reached at (571) 270-5396.  The fax telephone numbers for this group are either (571) 273-8300 or (703) 872-9326 (for official communications including After Final communications labeled “Box AF”).
	Another resource that is available to applicants is the Patent Application Information Retrieval (PAIR). Information regarding the status of an application can be obtained from the (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please feel free to contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
	Applicants are invited to contact the Office to schedule an in-person interview to discuss and resolve the issues set forth in this Office Action.  Although an interview is not required, the Office believes that an interview can be of use to resolve any issues related to a patent application in an efficient and prompt manner.
Sincerely,
/Chesiree Walton/
Examiner, Art Unit 3624
/PATRICIA H MUNSON/Supervisory Patent Examiner, Art Unit 3624